department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list legend date state dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request dated date and amended on date and date regarding the proper treatment of certain transactions you wish to conduct under the internal_revenue_code code facts you are a private non-operating foundation organized as a non-profit corporation on date under the laws of the state you were formed to receive charitable_contributions and to use these funds for charitable educational religious scientific and literary purposes you state that you will engage a management company to provide certain professional services to you you state that the management company is owned and controlled by related entities and is therefore a disqualified_person as defined in sec_4946 of the code you further state that management company will be compensated for the services it provides based on the value of the assets it manages for you you state that the amount charged by the management company will be significantly less than the fair_market_value of such services if you were buying the services on the open market as benchmarked by data from an independent third party you state that you will engage a management company to provide you with the following professional services e e investment services including investment manager selection asset allocation and rebalancing services review and payment of investment manager fees performance monitoring reporting of value and performance accounting and tax services including monthly financial statement preparation bill paying and tax_return preparation financial audit coordination consulting on business and tax issues ruling requested you have requested the following ruling whether the fees paid_by you to the management company for the enumerated professional services ie investment accounting and tax are considered personal services within the meaning of sec_4941 and sec_53_4941_d_-3 of the foundation regulations and whether such payments will constitute acts of self-dealing law sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means in part any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_4941 d e of the code provides that except in the case of a government_official the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53_4941_d_-2 of the foundation and similar excise_tax regulations foundation regulations provides that except as provided in subparagraph or of that paragraph or sec_53_4941_d_-3 the furnishing of goods services or facilities between a private_foundation and a disqualified_person shall constitute an act of self-dealing this subparagraph shall apply for example to the furnishing of goods services or facilities such as office space automobiles auditoriums secretarial help meals libraries publications laboratories or parking lots sec_53_4941_d_-3 of the foundation regulations provides that in general the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self- dealing if such compensation is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person compensated is an individual for rules with respect to the performance of general banking services see sec_53 d -2 c sec_53 d -3 c of the foundation regulations provides examples of personal services that fall into the exception to self dealing which include legal services investment counseling services and general banking services analysis sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and a disqualified_person you state that the management company is a disqualified_person with respect to you and that you will engage the management company to provide you with certain professional services you propose to engage the management company to furnish you with investment and accounting services furnishing of services between a private_foundation and a disqualified_person are acts of self-dealing under sec_4941 however the foundation regulations and the code provide exceptions to the prohibition on furnishing services between a private_foundation and disqualified persons sec_4941 and sec_53 d -3 c payment of compensation to a disqualified_person by a private_foundation for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation will not constitute self-dealing if the compensation is not excessive the foundation regulations define personal services to include the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties sec_53_4941_d_-3 the foundation regulations also provide the following examples of additional personal services which are reasonable and necessary to carry out the exempt_purpose of a private_foundation legal services investment counseling services and general banking services sec_53_4941_d_-3 investment services are specifically characterized as permissible personal services in the regulations therefore under the proposed transaction the fees that you will pay to the management company for investment services including investment manager selection asset allocation and rebalancing services review and payment of investment manager fees performance monitoring reporting of value and performance will not involve an act of self- dealing by virtue of the self-dealing exception set forth in sec_4941 of the code and d -3 c of the foundation regulations also under the proposed transaction the management company will provide you with accounting and tax services which will include monthly financial statement preparation bill paying tax_return preparation financial audit coordination consulting on business and tax issues accounting and tax services are in the nature of legal services and general banking services and are essential to your exempt_purpose as such they are considered personal services within the meaning of sec_53_4941_d_-3 and of the foundation regulations see example in sec_53 d -3 c thus the payment of compensation_for such personal services will not constitute an act of self-dealing so long as it is reasonable and not excessive ruling accordingly based on the information submitted we rule as follows the fees paid_by you to the management company for the investment and accounting services will not constitute acts of direct or indirect self-dealing under sec_4941 of the code and d -2 e of the foundation regulations so long as such fees are reasonable and not excessive we are not ruling on whether the compensation paid to the management company is reasonable and not excessive this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
